TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00669-CV


Bruce D. Atherton & Associates, P.L.L.C., and Bruce D. Atherton, Appellants

v.

William Cordes, Appellee




FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
NO. 2009V-227, HONORABLE DAN R. BECK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
	The parties have filed a joint motion to abate appeal pending approval of a settlement
agreement.  We grant the motion and abate the appeal for ninety days, until May 5, 2011.  On or
before that date, the parties are to report to this Court about the status of the underlying cause. 
Should the trial court approve the parties' settlement agreement, the parties are to promptly file a
motion to reinstate and dismiss the appeal.

						____________________________________
						David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Abated
Filed:   February 4, 2011